 AIR CATERERS, IN C.455The appropriate unit is:All grocery and produce employees of Respondent employed at his ElDorado, Arkansas, retail store including regular part-time employees, butexcluding the office clerical employee, oncall employees, meat depart-ment employees, guards, and supervisors as defined by the Act.WE WILL NOT interfere with, restrain, or coerce our employees in the exerciseof the rights guaranteed by Section 7 of the Act.All our employees are free to become, or remain, or to refrain from becomingor remaining members of any labor organization.GLYNN CAMPBELL, D/B/A PIGGLY WIGGLY EL DORADO CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 746Federal Office Building, 167 North Main Street, Memphis, Tennessee, TelephoneNo. 534-3161.Air Caterers,Inc.andInternational Association of Machinists,AFL-CIO.CaseNo. 29-CA-75 (formerly 2-CA-10257).Au-gust 13,1965DECISION AND ORDEROn May 25, 1965, Trial Examiner Joseph I. Nachman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theDecision together with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the initial and reopened hearings 1 and finds that no prejudicialerror was committed.The rulings are hereby affirmed.The Boardhas considered the Trial Examiner's Decision, the exceptions andbrief, and the entire record in the case, and hereby adopts the find-ings,conclusions, and recommendations of the Trial Examiner.ORDERPursuant to Section10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board herebyadopts as its1After the close of the Initial hearing,the Trial Examiner reopened the proceeding onRespondent'smotion to permit it to introduce newly discovered evidence relating to thecredibility of Claude Ravetier,a witness for the General Counsel.154 NLRB No. 34. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder the Recommended Order of the Trial Examiner and ordersthat Respondent, Air Caterers, Inc., Long Island, New York, itsofficers, agents, successors and assigns, shall take the action set forthin the TrialExaminer'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis complaint 1 under Section 10(b) of the National Labor Relations Act, asamended (herein called the Act), heard by Trial Examiner Joseph I. Nachman atBrooklyn, New York, on February 1 and 2 and May 4, 1965,2 involves allegationsthat Air Caterers, Inc. (herein called Respondent or Company), violated Section8(a)(3) of the Act by discriminatorily discharging Soto because of his activities onbehalf of International Association of Machinists, AFL-CIO (herein called theUnion, and by said conduct, and others acts hereinafter more fully detailed, alsointerfered with, restrained, and coerced its employees in violation of Section 8(a)(1) of the Act.At the hearing and reopened hearing, the parties, appearing as indicated above,were afforded full opportunity to adduce evidence, to examine and cross-examinewitnesses, to argue orally on the record, and to submit briefs.The General Counselargued orally, and the same is included in the transcript of the proceedings.TheGeneral Counsel and Respondent also submitted briefs which have been dulyconsidered.Upon the entire record in the case, including my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT 31.THE UNFAIR LABOR PRACTICES ALLEGEDA. BackgroundVarig Air Lines (herein called Vang), originates flights out of New York's Ken-nedy Airport.Prior to July 1, Varig operated its own kitchens. Sometime in June,Varig contracted with Respondent to prepare the necessary food to be served inflight. Prior to July 1, and preparatory to performing this work, Adonis, Respondent'spresident, interviewed and took employment applications from certain kitchenemployees then employed by Varig. Respondent hired some, but not all of theseemployeesAmong those so hired was Juan Soto, Pierre Vaillant, Jean Szurdak,and Claude Ravetier, the latter being hired by Respondent as head chef, a positionadmittedly supervisory within the meaning of the Act.On Soto's application thereappears the following legend over the initials of Adonis, after the word "Remarks":"Underpaid-Wants more money-can wait for it-had been promised (will weedhim out9)Will review again July 15, 1964."Also a question mark appears after thewords neatness, personality, character, ability.Prior to his employment by Respondent on July 1, Soto had worked for Varigfor approximately 7 years as a cook.During the latter period the evidence showsthat he took the leading part in several efforts to organize Yarig's kitchen employees.4'Issued November 16, upon a charge filed September 22.Alldates are 1964 unlessotherwise stated.2 The initial hearing herein was closed February 2.Thereafter,Respondent movedto reopen the hearing to permit It to establish that after the hearing closed, ClaudeRavetier, it witness for the General Counsel, had admitted to Adonis, Respondent's presi-dent, that his testimony given on February 1 and 2, 1965, was in material respects, false,and that he gave such false testimony because he felt sorry for and wanted to help thealleged 8(a) (3).The motion to reopen was granted, and on May 4, 1965, a reopenedhearing was held, at which time the parties were given the opportunity to adduce fur-ther evidence relating to the credibility of Ravetier.The material testimony then offeredwill be discussed hereafter.3No issue of commerce or labor organization Is presented.The complaintalleges andthe answer admits facts necessary to establishsaid elements.I find those facts to beas pleaded.'Such efforts, which proved unsuccessful, were made In 1958 and 1962, and apparentlyIn 1960. AIR CATERERS, INC.457B. The current facts1.The discharge of SotoThe evidenceis uncontradictedthat between August 15 to 20 Soto was active inorganizingfor the Union, discussed the Union with employees, and passed outauthorization cards.Adonis, Respondent's president, admitted that on August 26 hereceived a letter from the Union, dated August 25, which stated that the Unionrepresented a majority of Respondent's kitchen help and requested recognition andbargaining.It is also admittedthat on August 27 Adonis discharged Soto.The only reason Adonis gave Soto for the discharge was that he had obtainedanother person to do his work.Virtually all of the remaining evidence relating toSoto's discharge is in such serious dispute that both versions should be set forthbefore resolving credibilityissues.(a)The testimony of Claude RavetierRavetier, one of the kitchen employees Respondent took over from Varig, washired by Respondent as head chef, an admittedly supervisory position.He was soemployed on May 4, 1965, the date of the reopened hearings. From July 1, anduntil Soto's discharge on August 27, Ravetier was Soto's supervisor.On Wednesday,August 26,5 a nonwork day for Respondent's employees, Ravetier was called at hishome by Adonis who asked that Ravetier come to the office as soon as he could,that a "very important" matter had come up.6On reaching Respondent'sofficeabout midafternoon, Ravetier and Adonis talked alone in the latter's office.Adonisfirst asked if Ravetier had "heard anything was funny about the kitchen," and thelatter replied in the negative.Adonis then asked whether Ravetier had heard any-thing about the Union, who is organizing the Union, who is the head of it, and whowants to put the Union in. To this Ravetier again replied in the negative.Adonistold Ravetier about the letter he had received from the Union, but did not show itto him.Adonis then suggested that the work performance of all employees bereviewed, "to see which are good and which are not good."As Adonis wrote downthe name of each employee he commented "OK" or "I guess so," until he came tothe, name of Soto.Through that name Adonis drew a line and told Ravetier, "youknow whatitmean[s]."Ravetier asked Adonis why he was going to fire Soto,commenting that the latter was "a good man."Adonis replied that he had learnedfrom Reusch 7 that Soto had tried "to organize a union . .. twice before." Theconversation concluded with Adonis telling Ravetier that he (Adonis) would talkto Soto the following day, and that Ravetier should try to find out who had signedcards and anything else he could about the Union.The last-mentioned request was,according to Ravetier, repeated to him by Adonis almost daily for the next 2 or 3weeks.The following day (August 27), after first asking Ravetier if he had obtainedany information about the Union, Adonis discharged Soto.Ravetier denied that Sotohad caused anymore trouble in the kitchen than any other employee; that whileSoto did complain at times about having too much work it was the usual type ofcomplaint heard from employees generally; that he had no recollection of an allegedincident on July 9, when, as claimed by Adonis, Soto created a disturbance in thekitchen and complained that he had too much work.Ravetier also testified thatfollowing Soto'sdischarge, he (Ravetier) performed all the work theretofore done bySoto, except for a period of 1 week, and that Canter, the employee hired by Adonisto replace Soto, never did the latter's work.(b)The testimony of George AdonisAdonis admitted that he received the Union's letter demanding recognition atabout 12:30 on August 26.He testified this constituted his first information of anyunion activity among his employees.Although Adonis testified that he had norecollection of having telephoned Ravetier at his home that day and asking thelatter to come to the office to discuss a matter of importance, he admitted that hedid talk with Ravetier on August 26, and that the Union was discussed.Accordingto Adonis, Ravetier came to the office on his own, while on his way to a beach inConnecticut, and solely for the purpose of introducing his family to Adonis, and5 This is the date Adonis received the Union's recognition demand.9 Ravetier lives in JerseyCity.Traveltime to Respondent's office located at or nearthe KennedyAirport isfrom 30 to 90 minutes,dependingon trafficconditions7 Regional commissory manager for Varig. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat while Ravetier was in the office, and before going out to the car where Ravetier'sfamily was waiting, he (Adonis) told Ravetier about the letter he had received fromthe Union, asked the latter if he knew anything about it, and when Ravetier statedthat he did not, that aspect of their discussion was concluded.Also, according toAdonis, the first information regarding Soto's union activity came to him on orabout September 1 (some 5 days after Soto's discharge), when Hilber, Varig's exec-utive chef, so informed him during a telephone conversation.8The reason given byAdonis for Soto's discharge and the timing thereof was that on several occasions,naming specifically July 9 and 28, Soto created disturbances in the kitchen by"yelling and screaming" that he had too much work, and generally arguing withRavetier, his supervisor.On July 9, according to Adonis, Soto refused to cut someveal cutlets, and Ravetier had to stay after hours and do that work. In his affidavitgiven during the investigation of this matter, and which is in evidence, Adonis statedthat following the July 9 incident he spoke to supervisory personnel of Varig aboutSoto's "arguing and bickering in the kitchen," and learned from them that Soto hadengaged in similar conduct when employed by Varig.Adonis also admitted that onor about July 16 he reviewed Soto's work performance and, on the basis of his ownobservations and the information given him by the Varig supervisors, learned thatSoto had difficulty getting along with his fellow kitchen employees, and was frequentlyshort on food items that had to be put aboard the plane to an exact count.He furthertestified that after the July 9 and 28 incidents, as well as after the work performancereview, he talked with Soto, telling the latter that the "screaming and bickering"would not be tolerated, and that his work performance would have to improve.Adonis did not relate any incidents of improper work performance on the part ofSoto after the July 28 incident.According to Adonis, his decision to discharge Sotowas made on August 1, and was motivated by a planned expansion of the businessnecessitating additional personnel,9 and his conclusion that Soto's inability to getalong with his fellow employees would be worse with an expanded force.His expla-nation for the failure to terminate Soto until August 27 was that the volume ofwork was such that be could not do without Soto until a replacement was found.Adonis testified that on or about August 6 he interviewed two persons as prospectivereplacements for Soto,1° but both stated they could not report for work prior toSeptember 1; however, in a subsequent interview with Canter on or about August 18,Canter agreed to and did report for work on August 25, and that on the nextworkday he discharged Soto.(c)Testimony of Adonis and Ravetier at the reopened hearingAs stated in footnote2, supra,the hearing in this matter was reopened to affordRespondent full opportunity to support its charge that the testimony of Ravetiershould not be credited.At such reopened hearings Adonis testified, in substance,that on or about February 19, at the conclusion of a business discussion with Ravetier,he asked the latter why he "lied at the hearing," and that Ravetier replied that hedid not like to see anyone fired and felt sorry for Soto; that he (Adonis), to get thisinformation into what he regarded as a more evidentiary form, hid a microphoneand tape recorder in his desk, and called Ravetier into his office for a businessdiscussionin the course of which he again asked Ravetier why he had "lied," towhich Ravetier gave the same answer, but due to some mechanical failure the tapeproved to be unintelligible; that about 2 weeks later the conversation was repeatedin Adonis' office, again with a hidden microphone in his desk, and a tape was maderecording the conversation.The tape, which was received in evidence, was in thepresence of Ravetier, who had not theretofore heard it, played back during thehearing, and a transcription of the pertinent portion thereof, to the extent that thereporter found it audible, is included in the transcript of the proceedings on May 4,HHllber testified that Adonis asked him who might have started the "[union] businessin the kitchen,"and that he toldAdonis "itcould have beenSoto."However,Hilber'stiming of this conversation is confusing.He firsttestifiedthat it "musthave been theend of July " Later he changed to say that it was the end of August, relating it to hisreturn from a vacationtrip.As will hereafter appear, I find it unnecessary to decidewhether this creates a conflict in the evidence,and if so,how it should be resolved.9 Adonis testifiedthat be wasthennegotiating with another airline to take over itskitchenoperations,and had this materializeda substantialnumber of additional em-ployeeswould have been needed.10Raoul Vasquezand Jurgens Canter.Bothwere hired and subsequently reported forwork for Respondent. AIR CATERERS, INC.4591965.12The tape discloses that to a series of questions,some containing withinthemselves several questions assuming certain facts,Ravetier gave an answer, butinmany instances it is not clearwhetherthe answer is to be assumed facts, or tothe question at the end of Adonis' rather lengthy discourse.12From this Respondentargues that Ravetier admitted that his testimony at the initial hearing was false.Ravetier, testifying at the reopened hearing after listening to a playback of thetape, did not question, its accuracy; in fact he inferentially admitted its accuracy.Hisexplanation of the events was that Adonis was trying to get him to say that histestimony at the original hearing was false, and to persuade himto goto representa-tives of the Board's Regional Office and tell them he had given false testimony; thathe regarded himself to be in an awkward position because Adonis was his boss andcould fire him; that he did not wish to provoke an argument with Adonis or get himangry, because he was fearful of his job; and that he gave Adonis the answers he did,and stated that he would give consideration to going to the Board's Regional Officeas Adonis had requested, because he wanted to get out of Adonis' office as quicklyas possible.Ravetier specifically affirmed his prior testimony stating that it was inall respects true.With reference to the specific questions set forth in the last foot-note, Ravetier explained that by answering the first question in the affirmative hewas not admitting that his original testimony was false, but only that he felt sorry forSoto.132.Other alleged interference,restraint,and coercionDuring the morning of August 29, Adonis spoke to the employees individually, inhis office, and told them about the letter he had received from the Union on August 26.In the course of these conversations Adonis asked employee Vaillant if thelatter had signed a card for the Union, and if he wanted to see the Union get in,adding that the employees would make more money without the Union than withit.Employee Szurdak was asked by Adonis whether he had signed a union card,and when Szurdak replied in the negative, Adonis added that it did not matter whathis answer was, that he (Adonis) would find out if he had signed or not.14n In consideration of the case,I have listened to a playback of said tape.Where thereporter found it inaudible,I also find it inaudible;in all other respects,I find theaeporter's transcription substantially accurate.12 An example is the following:ADONIS. Let me ask you this.Do you think it was worth [lying]at the hearing,to get [his]job back, when you consider everything" I know the reason,you'vetold me the reason.You've told me this is the only reason,was, was that,that youfelt sorry for him?RAVETIER. Yes.ADONIS. YOU felt sorry for him. You figured if you twisted it, we won't sayoutright lying, we'll say twisted the facts, that you's get him his job back and thatwould be it.RAVETIER.He is still not working you know.ADONIS. I know he is still not working.I realize that.But the only thing is,it wasn't worth the lies to get him back.RAVETIER.Well, what can I tell you, George."Respondent also adduced the testimony of its driver,David Jamison,who testifiedthat onMay 1,1965, he had a casual conversation with Ravetter wherein the latter statedthat Adonis had failed to reimburse him for gas and bridge tolls as promised,and thatifAdonis would play fair with him, he would play fair with Adonis. Jamison admittedthat neither the bearing in this case,nor Ravetier's testimony therein, was discussed.Ravetier admitted talking with Jamison, but denied saying anything about Adonis not"playing fair."I do not regard this testimony which related to an alleged conversationoccurring some 8 months after Soto's discharge,and 3 months after Ravetter originallytestified in this proceeding,as having any relevancy in this proceeding,because there isno showing that the statement attributed to Ravetier,assuming it was made as Jamisontestified, related to the truthfulness of Ravetier's testimony at the earlier hearing.Forthis reason I do not resolve this conflict in the evidence.14 The findings in the foregoing paragraph are based on the credited testimony ofVaillant and Szurdak.Adonis admitted that he spoke with these employees on August 29,and that the Union was discussed,but denied making the statements attributed to himby Vaillant and Szurdak,claiming that all he told them was that if they wanted aunion they could have it. I credit Vaillant and Szurdak, because I regard their testi-monyas more consistent with the probabilities. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Ciedibilityresolutionsand concluding findings1.The discharge of SotoIf the testimony of Ravetier is credited, it seems plain that Soto was dischargedbecause of his activity on behalf of the Union, and that the alleged "yelling andbickering," if it occurred at all, was a mere pretext to conceal the unlawful characterof the discrimination against him.The conversation between Adonis and Ravetieron August 26; the admission that Adonis has ascertained from Reusch about Soto'sprior efforts "to organize a union"; and the precipitous discharge of Soto on thefirstworkday following receipt of the Union's recognition demand, requires thisconclusion.This seems particularly true when viewed in the light of the admittedfact that Adonis reviewed Soto's work record about July 15, after he was awareof the alleged deficiencies in Soto's work performance, but did not discharge himuntilAugust 27.Respondent's contention that the volume of work was such thatSoto could not be released until a suitable replacement was on the job, has all theearmarks of an afterthought, in view of Ravetier's testimony that, except for 1 week,he performed all of Soto's work after the latter's discharge.On the other hand, ifAdonis is credited, the conversation which Ravetier related never occurred, and theGeneral Counsel's case must fall because of the absence of any evidence thatRespondent knew of Soto's union activities, and the assigned reason for the dis-charge, in all respects entirely plausible, is unconnected with antiunion motivation.Upon consideration of the entire record I credit the testimony of Ravetier forthe following reasons:1.This is not a case of mistake or faulty memory; Ravetier's testimony regardinghis August 26 conversation with Adonis is the truth, or it is a fabrication.Ravetieris stillemployed by Respondent, and I find nothing in the record adequately sup-plying a motive for Ravetier to fabricate the testimony he gave2. I have discredited Adonis with respect to his conversations with Vaillant andSzurdak.3.Ravetier is admittedly employed as a supervisor, and as such does not enjoythe protection of the Act.Being in that position, I find it difficult to believe thatwhile still in Respondent's employ, and without any apparent motive, Ravetier wouldgive testimony not only at the original hearing, but again at the reopened hearing,which could result in retribution against him, unless that testimony is true.4. I am impressed by the fact that while testifying at the reopened hearingRavetier did not claim that the tape had been altered, or that it did not correctlyreflect the entire conversation, but at least tacitly admitted its accuracy.i5Accordingly, and on the credited testimony of Ravetier, I find and conclude thatSoto's discharge was discriminatorily motivated.2. Interference, restraint, and coercionThe interrogation of Vaillant and Szurdak by Adonis as to their activities onbehalf of the Union, and his statement to Vaillant that the latter would make moremoney without the Union, were coercive and violative of Section 8(a)(1) of theAct,The interrogation of Vaillant and Szurdak by Adonis was plainly not for thepurpose of ascertaining whether he was under any obligation to recognize the Union,but rather had as its purpose dissuading the employees from their union adherence.I so find and conclude.Accordingly, the Board's decision inBlue Flash Express,109 NLRB 591, has no application. SeeAmerican Furniture Company, Inc.,118NLRB 1139, 1140;Orkin Exterminating Company of South Florida, Inc.,136 NLRB399-400;Zimnox Coal Company,140 NLRB 1229, enfd. 336 F. 2d 516 (CA. 6).131 do not agree with Respondent's contention that during the taped conversation be-tween Adonis and Ravetier,the latter admitted that his testimony at the initial hearingwas falseCertainly, there was no such affirmative admission.The most favorableinference that can be drawn in support of Respondent's contention is that Ravetter didnot deny the charge that his testimony was false,and agreed to considerAdonis'requestthat he (Ravetier) inform the Board's Regional Office that his testimony was false.Ravetier explained, however, as heretofore set forth, that he was trying to avoid anargument with Adonis, or saying anything to make the latter angry, and that he gavesuch replies with that purpose in mind, and to get out of his office as quickly as possi-ble.My observation of Ravetter while testifying, convinces me that he is the type ofperson who, in a situation of this kind, would not challenge the allegation of his bossthat he had lied, but would try to avoid provoking an argument and thereby incur thelatter'swrath.I,therefore, credit Ravetier's explanations, and find that he did notadmit, and had no intention of admitting, that his testimony at the earlier hearing wasfalse. AIR CATERERS, INC.461The statement that earnings would be greater without the Union was plainly apromise of benefit and hence not protected by Section 8(c) of the Act.II.THE REMEDYHaving found that Respondent has engaged in and is engaging in unfair labor prac-tices, it will be recommended that it be required to cease and desist therefrom and takecertain affirmative action, set forth below, designed to effectuate the policies of theAct. One of the more basic rights conferred upon employees by Section 7 of the Act, isthe right to freely, and without coercion, restraint, or interference from the employer,select union representation for their mutual aid and protection.Respondent's unlaw-ful activities, heretofore found, go to the very heart of the Act and indicate apurpose to defeat the attempt of its employees at self-organization.The danger offurther unfair labor practices may reasonably be anticipated from Respondent'sconduct in the past.The preventive purposes of the Act will be thwarted unlessa remedy coextensive with the threat is directed.Accordingly, in order to makeeffective the interdependent guarantees of Section 7 of the Act, and thus effectuatethe policies of the Act, an order requiring Respondent to cease and desist from inany manner infringing upon the rights guaranteed employees by Section 7 of theAct is deemed necessary.Consolidated Industries, Inc.,108 NLRB 60, 61.Having found that Respondent discriminatorily discharged Juan Soto, it will berecommended that it offer him immediate, full, and unconditional reinstatement tohis former or substantially equivalent position, without prejudice to his senioiity orother rights, privileges, or working conditions, and make him whole for all earningslost by reason of the discrimination against him, by paying to him a sum of moneyequal to the amount he would have eained from the date of the discriminationagainst him until such discrimination has been fully eradicated, less his net earningsduring the discriminatory period.Backpay with interest at the rate of 6 percentper annum shall be computed in the manner set forth in F. W.Woolworth Company,90 NLRB 289, and IsisPlumbing & Heating Co,138 NLRB 716.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act, andis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating Vaillant and Szurdak, and promising the latter benefits forrejecting the Union, Respondent interfered with, restrained, and coerced its employeesand thereby engaged in, and continues to engage in, unfair labor practices proscribedby Section 8(a) (1) of the Act.4.By discharging Juan Soto, Respondent discriminated against him in regard tohis tenure of employment, and the terms and conditions thereof, to discourage mem-bership in the Union, and thereby engaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case,and pursuant to Section 10(c) of the National Labor Rela-tionsAct,as amended, it is recommended that Respondent,Air Caterers, Inc.,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogating any of its employees regarding their membershipin, sympathies for, or activities on behalf of International Association of Machinists,AFL-CIO, orany other labor organization.(b) Promising benefits to any employees to dissuade them from giving aid andassistance to International Association of Machinists,AFL-CIO, orany other labororganization.(c)Discouragingmembership in InternationalAssociationofMachinists,AFL-CIO, orany other labor organization of its employees,by discriminatorilydischarging,or changing any term or condition of employment of, any employee, orin any other manner discriminating against any employee in regard to his hire, tenure,or any other term or condition of employment. 462DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of their right to self-organization, to form, join, or assist labor orga-nizations, to bargain collectively through representatives of their own choosing, andto engage in other concerted activities for the purposes of collective bargaining orother mutual aid or protection, or to refrain from any and all such activities.2.Take the following affirmative action found necessary and designed to effectuatethe policies of said Act:(a)Offer Juan Soto immediate, full, and unconditional reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights, privileges, or working conditions, and make him whole for any lossof earnings he may have suffered, in the manner set forth in the section hereofentitled "The Remedy."(b)Notify Juan Soto if presently serving in the Armed Forces of the UnitedStates of his right to full reinstatement upon application in accordance with theSelective Service Act and the Universal Military Training and Service Act of 1948,as amended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records, social se-curity records, timecards, personnel records and reports, and all other records neces-sary or useful to determine or compute the amount of backpay due, as hereinprovided.(d) Post at its plant premises in the Borough of Queens, city and State of NewYork, copies of the attached notice marked "Appendix " 16Copies of said noticeto be furnished by the Regional Director of Region 29 of the Board (Brooklyn,New York), shall, after being duly signed by the Respondent, be posted by itimmediately upon receipt thereof, and shall be maintained by it for a period of 60consecutive days thereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, or covered by any other material.(e)Notify the aforesaid Regional Director, in writing, within 20 days from thedate of receipt of this Decision, what steps have been taken to comply herewith 1710 In the event this Recommended Order is adopted by the Board, the words "a Decisionand Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" In the notice. If the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the notice shall be further amended by the substitution of the words"a Decree of the United States Court of Appeals, Enforcing an Order" for the words "aDecision andOrder".17 In the event this Recommended Order is adopted by the Board, this provision shallbe modified to read: "Notify the aforesaid Regional Director, in writing, within 10 daysfrom the date of this Order,what steps have been taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT discharge or in any other manner discriminate against youbecause of your membership in, assistance to, or support of any union.WE WILL NOT coercively interrogate you regarding your membership in,sympathies for, or activities on behalf of any union, or promise you benefits inorder to dissuade you from giving aid or assistance to any union.WE WILL offer Juan Soto immediate, full, and unconditional reinstatementto his job with us, and pay him the wages he lost by reason of his discharge.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist International Association of Machinists, AFL-CIO, or anyother labor organization of our employees, to bargain collectively throughrepresentatives of their own choosing, or to engage in other concerted activitiesfor the purposes of mutual aid, or to refrain from any and all such activitiesAll our employees are free to become, remain, or refrain from becoming orremaining members of any union.AIR CATERERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) WELSH INDUSTRIES, INC.463Nom.-We willnotify Juan Soto if presently serving in the Armed Forces ofthe United States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and Service Actof 1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, FourthFloor,16 Court Street,Brooklyn,New York,Telephone No. 596-5386.Welsh Industries,Inc.andInternational Union, Allied IndustrialWorkers of America,AFL-CIO.CaseNo. 7-CA-4894.Au-gust 13, 1965DECISION AND ORDEROn April 19, 1965, Trial Examiner Sidney J. Barban issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified herein.'ORDERPursuant to Section 10 (c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondent,Welsh Industries, Inc.,Vassar,Michigan,its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's RecommendedOrder, as so modified :' The Trial Examiner found that certain statements contained in the Respondent'sletter to employees dated September 29, 1964,violated Section 8(a) (1) ofthe Act.Since this finding is cumulative to other findings of 8(a) (1) violations and does not itselfaffect the scope of the Order, we find it unnecessary to, and shall not, pass upon thevalidity of that findingby theTrial Examiner.154 NLRB No. 35.